Citation Nr: 0414625	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  92-53 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to January 
1975.

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1991 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for an acquired psychiatric disorder.  
The veteran filed a timely appeal, and in December 1993, the 
Board found that new and material evidence had been submitted 
to reopen the veteran's claim, but denied service connection 
on the merits.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (CAVC), which in 
December 1995 vacated the Board's decision on the basis that 
a 1975 treatment record had not been addressed.  Pursuant to 
the CAVC's decision, in May 1996, the Board remanded the case 
to the RO for review of the 1975 treatment record by the 
treating physician and by a VA physician.  The requested 
development was completed, and the case was returned to the 
Board for further review.

In June 1997, the Board issued a decision again denying the 
veteran's claim for service connection for an acquired 
psychiatric disorder on the merits.  The veteran again 
appealed that decision to the CAVC.  

In a December 1998 Order, the CAVC vacated the Board's June 
1997 decision, and remanded the matter back to the Board for 
development consistent with the parties' Joint Motion for 
Remand to Stay Proceedings (Joint Motion).

Pursuant to the CAVC's Order, in July 1999, the Board 
remanded the case to the RO for additional development of the 
evidence.  The requested development was completed, and the 
case was returned to the Board for further review.

In June 2000 the Board denied service connection for an 
acquired psychiatric disorder because an acquired psychiatric 
disorder was not shown to have been incurred in or aggravated 
by service nor shown to the required degree within one year 
of the veteran's separation from service.  The veteran 
appealed to the CAVC.  

In a November 2003 Order, the CAVC vacated the Board's June 
15, 2000, decision and remanded the case to the Board for 
readjudication and issuance of a new decision.  


FINDINGS OF FACT

1.  An identifiable chronic acquired psychiatric disorder 
including a psychosis, however diagnosed, was not shown in 
active service or first manifested until many years following 
separation from active duty.

2.  The probative, competent medical evidence establishes 
that the veteran does not have an acquired chronic 
psychiatric disorder, including a psychosis that is linked to 
active service, on any basis.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service nor may a psychosis be presumed 
to have been incurred therein.  38 U.S.C.A. 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. 3.303(b)(d), 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's available service medical records, consist of the 
report of his service separation physical examination dated in 
late December 1974.  A psychiatric evaluation was normal.  The 
examiner indicated that there was no evidence of significant or 
interval pertinent medical history or evidence of pertinent 
defect or diagnosed disability.

An April 1985 inquiry to the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, failed to produce any additional 
service medical records.  Further, a response from the NPRC 
pursuant to a query by the RO, received in November 1992, 
indicates that no additional service medical records pertaining 
to the veteran were available, and that any available records had 
previously been provided.  An available property receipt, dated 
in February 1974, shows that several items of property were 
confiscated from the veteran by the Special Police Force at the 
Norfolk, Virginia, Naval Station (NOB Norfolk). 

The veteran made his original application for compensation 
benefits in January 1985 and did not list any treatment during 
service.

The postservice medical evidence includes treatment records 
dating from approximately June 1958 to October 1992 from the 
veteran's treating physician, D.L.C., M.D.  The veteran saw the 
physician who had treated him since childhood approximately ten 
days following his discharge from service.  At that time, the 
veteran complained of a cold and cough as well as being nervous 
and unable to sleep.  The physician treated the veteran for his 
cold and cough, but did not treat or diagnose a psychiatric 
disorder.  The veteran saw his treating physician twice in 1977 
with no complaints of a psychiatric disorder. 

In August 1983 Dr. C., diagnosed the veteran with acute and 
chronic anxiety.  At that time the veteran complained of 
nervousness, inability to sleep and vomiting.  He noted having 
symptoms for the past five or six years against law enforcement 
officers and against other people that he felt wronged him over 
the past few years.  Dr. C's, records indicate that he continued 
to treat the veteran for psychiatric problems, and diagnosed the 
veteran with depression in February 1984.  In March 1985, the 
veteran was diagnosed with paranoid schizophrenia, and by October 
1988, his diagnosis was characterized as chronic paranoid 
schizophrenia.  

Other clinical treatment records dating from December 1984 
through April 1985 show that the veteran presented symptomatology 
consistent with nervousness and paranoid, persecutory ideation.  

In December 1984, the veteran was evaluated at Community 
Counseling Services.  He stated that he was nervous and under a 
lot of stress and wanted a prescription for tranquilizers.  He 
also wanted help to get "mental disability" because he was too 
nervous to work.  He admitted to alcohol and drug (mostly speed 
and marijuana) abuse.  He talked at great length about all the 
injustices and bad breaks he had had throughout his life.  He 
took responsibility for none of his actions, but blamed other 
people and circumstances.  It was noted that he had been 
imprisoned from 1978 to 1980 for dealing drugs.  

It was noted that he went AWOL several times in the service and 
began taking drugs because he was not treated right and forced to 
do things such as jumping-off a diving board into a lake in basic 
training.  He did not like the water and when he requested to be 
stationed landside, he was put on a ship anyway.  He noted 
joining the Navy to get away from the police.  

It was noted that the veteran's medical doctor, Dr. C., refused 
to prescribe any medication for the veteran's nervous symptoms 
but instead referred him for counseling.  Following evaluation 
the reported diagnoses were mixed personality and mixed and 
unspecified substance abuse.  

In an April 1985 communication, a psychologist reported that 
psychological testing revealed an individual with mixed emotional 
features.  The diagnosis was a mixed personality disorder with 
paranoid and histrionic traits.  

A VA hospital summary shows psychiatric hospitalization in 
September 1988 for paranoid delusional disorder.  Also noted was 
a personality disorder not otherwise specified.  At hospital 
admission the veteran stated that his problems began in 1977, 
when his car was shot-up by local policemen who thought he had 
robbed a store.  It was noted that in 1983 he filed a lawsuit for 
police brutality and excessive use of force for the 1977 
incident.  

In a statement dated in January 1991, V.L., M.D., Chief of the 
Mental Hygiene Clinic at the Jackson, Mississippi, VA Medical 
Center (MC), indicated that the veteran presented with 
psychiatric symptoms including severe paranoid ideation and 
delusions.  He stated that the veteran had a paranoid-type 
delusional disorder, and that the disorder "apparently had its 
beginnings during the time he (the veteran) was in the service."  
However, Dr. L., failed to otherwise indicate the basis for this 
assertion.

A February 1991 statement from a case manger at Community 
Counseling Services refers to treatment for paranoid 
schizophrenia.  

Dr. C., later submitted a statement dated in March 1991 stating 
that he had treated the veteran since 1958, and that prior to 
1975, he had no mental or emotional problems.  
Dr. C. stated that since the veteran's return from service in 
1975, he had "severe mental and emotional problems-severe 
paranoia."  He also offered that it was his opinion that the 
veteran's illness had begun during active service.

In further support of his claim for service connection, the 
veteran submitted affidavits from Sheriff D.B., dated in October 
1989 and in February 1992, stating that he had known the veteran 
since 1975 since he had returned home from service.  According to 
Sheriff B., the veteran's "mental ability was bad" since he 
returned home from his Naval service.  Sheriff B. continued to 
state that the veteran's mental state had become progressively 
worse over the years.

An additional letter dated in May 1991 was received from W.H.J., 
Fire Chief of the Starkville, Mississippi, Fire Department.  
Chief J. stated that the veteran trained with the Starkville Fire 
Department for a period of six months from March through October 
1976.  According to Chief J., medical examinations were not 
required at that time, but the veteran was ultimately not hired 
as a fireman because he was not deemed to be capable of gainful 
employment and could not perform the duties expected of a fire 
fighter.  Chief J., did not offer any basis for his assertion 
that the veteran was not deemed to be gainfully employable.

In September 1995, the veteran underwent a VA psychiatric 
examination.  He reported a history beginning in 1977 of people 
being out to get him, being put in prison for no reason, and 
being followed. The examiner found that the veteran had an eleven 
year history of symptoms consistent with a delusional disorder, 
persecutory type.

A May 1996 VA outpatient treatment record shows the presence of a 
paranoid delusional disorder.  It was noted that he was obsessing 
over his inability to get service connection for a psychiatric 
disorder even though he was treated immediately following service 
for anxiety. 

In June 1996, the veteran reported to the RO that his childhood 
treating physician would not furnish any additional information 
in support of his statement. 

In September 1996, the veteran's claims folder was examined by 
two VA psychiatrists, one of which made the statement that the 
veteran's disorder "apparently" had its onset in service.  The 
psychiatrists determined that the veteran had a delusional 
disorder, persecutory type, and that the earliest onset of 
symptoms consistent with that diagnosis was in December 1984.

In August 1997, the veteran underwent an additional VA rating 
examination.  The report of that examination shows that the 
veteran indicated that he had experienced suicidal ideation and 
nervousness in 1984.  The examiner concluded that the veteran had 
schizophrenia.

In a September 1999 joint opinion the physician who conducted a 
September 1996 and August 1997 VA psychiatric examinations in 
addition to V.L., M.D., reviewed the veteran's claims files to 
expound on their prior opinions regarding the date of onset of 
the veteran's psychiatric disorder.  

The joint medical opinion is as follows:

1.  Both volumes of the veteran's claim 
files were reviewed.

2.  The date of reasonable documentation 
of a persistent psychiatric condition was 
in December, 1984.  Dr. C's January 1975 
documentation does not appear sufficient 
to establish a clear psychiatric 
condition at that time.  His "feeling 
nervous and can't sleep" may have been 
the earliest manifestation of his 
illness, but unfortunately, there were no 
followup visits documented that may help 
in establishing an acquired psychiatric 
disorder shortly following his discharge 
from service.  The veteran's feelings of 
perceived discrimination and intimidation 
while in the service may also represent 
the onset of his illness.  Again, 
however, without adequate medical service 
records documenting his experiences 
and/or reactions, it is not medically 
possible to assert that the onset was in 
the service.

3.  The discrepancy between the 
conclusions reached in January 1991 by 
Dr. L., and the subsequent examination 
report of September 1996 is explained by 
the following.  The impression in the 
1991 report of origin in the service was 
based on the veteran's self-report of 
events without the benefit of service 
records.  It was conceivable that such 
incidents might predispose one to a 
paranoid illness.  In further review of 
the case in 1996, certainty of the issue 
was based on the only reliable medical 
documentation of his illness, his 
evaluation and treatment at the Community 
Counseling Services.  Also, lack of 
medical documentation of any psychiatric 
illness during the period of 1975-1984 
was considered.  

4.  In summary, it is conceivable that 
the onset of his illness was in the 
service as manifested by his self-reports 
of his experiences and his reactions to 
them and his personal physician's early 
statements.  However, we felt that 
objectively our only medical certainty 
was based on his 1984 evaluation and 
treatment.  

Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A.
§§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection will be presumed for certain chronic 
diseases, including psychosis, if manifest to a compensable 
degree within the year after service. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 
38 C.F.R. § 3.303(b) (2003).  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology. 
McManaway v. West, 13 Vet. App. 60, 65 (1995) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App.  At 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. At 120.

The veteran is not shown to have any combat service.  Neither 
the veteran nor his representative claim that the veteran's 
current psychiatric disorder is related to direct combat 
service.  Therefore consideration of U.S.C.A. § 1154(b) and 
the holding in Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996) is not applicable.

In cases where service medical records are unavailable 
through no fault of the veteran, VA is under a heightened 
obligation to assist in the development of the evidence.  
O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  The heightened 
duty to assist the veteran in developing facts pertinent to 
his claim under the provisions of 38 U.S.C.A. § 5107(a) in a 
case where service medical records are presumed destroyed 
includes the obligation to search for alternative medical 
records. 
Moore v. Derwinski, 1 Vet. App. 401 (1991).

Where the claimant's service medical records have been 
destroyed or lost, VA is under a duty to advise the claimant 
to obtain other forms of evidence, such as lay testimony.  
Dixon v. Derwinski, 3 Vet. App. 261 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), it was observed that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail.  "To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West , 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the CAFC determined that the VCAA had no  retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski , 1 Vet. App. 308 (1991), and Holliday v. Principi, 
14 Vet. App. 280 (2001) were overruled to the extent they 
conflict with Supreme Court and CAFC precedent.  

During the appeal period the veteran's representative filed 
an appellate brief with the CAVC essentially arguing against 
any further development for VCAA purposes in view of the fact 
that the appeal has been ongoing for more than 10 years and 
that all the pertinent evidence is of record.  Moreover, it 
was pointed out that the appellant affirmatively and with 
full knowledge and advice of counsel waived any rights he may 
have under VCAA.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, the appellant has 
demonstrated notice of the VCAA and the need to submit all 
pertinent evidence in support of his claim through the briefs 
filed on appeal to the CAVC.

The veteran has not identified any outstanding medical 
evidence of treatment for a lumbar spine disability.  As the 
CAVC has noted, the duty to assist in the development and 
adjudication of a claim is not a one-way street.  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 
480 (1992).

The directives of the CAVC's Order in November 2003 primarily 
instruct the Board to readjudicate the issue on appeal under 
the correct standard for applying reasonable doubt.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument. Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.


Service Connection for a Psychiatric Disability

The veteran claims, in substance, that he was threatened, 
beaten, sexually molested, feared being thrown overboard and 
drowned, and subjected to all manner of verbal abuse during 
his active service.  He contends that he was absent without 
leave (AWOL) from the Navy at some point during his active 
service, and that he was treated for nervousness during his 
visit to the Marine Corps brig.

As noted, the veteran's available service medical records fail to 
support his assertions of having experienced multiple episodes of 
abuse and trauma during service.  The NOB Norfolk Special Police 
property receipt from July 1974 tends to suggest that he had been 
arrested at some point, but there is no evidence of record to 
lend substance to his assertions of having received treatment in 
service for any psychiatric disorder.  Significantly, a 
psychiatric evaluation in late December 1974, for separation 
purposes, was normal.  The examiner reported that there was no 
evidence of significant or interval pertinent medical history or 
evidence of pertinent defect or diagnosed disability.

Further, with respect to the lack of additional service 
medical records, the Board observes that the RO was shown to 
have attempted to secure such records on several occasions, 
but was unsuccessful in these attempts.  Information from 
NPRC shows that no additional medical records pertaining to 
the veteran are available.

Additional evidence consisting of post service medical 
treatment records and reports of VA rating examinations were 
obtained in an effort to assist the veteran construct an 
evidentiary record from alternative sources.  With regard to 
the veteran's unavailable service medical records, however, 
the Board notes that the CAVC has held that "the VA has no 
duty to seek to obtain that which does not exist."  Counts v. 
Black, 6 Vet. App. 473, 477 (1994); Porter v. West, 5 Vet. 
App. 233, 237 (1993).

The Board is aware that the veteran's treating physician, Dr. 
C., offered his opinion in March 1991, that the veteran's 
psychiatric disorder was incurred in service.  However, the 
Board notes that the treatment records from Dr. C., dating 
from approximately June 1958 through October 1992 fail to 
reflect an identifiable psychiatric disability until August 
1983 at which time the veteran's nervous complaints were 
attributed to acute and chronic anxiety disorder.  At that 
time, the veteran essentially related his nervous symptoms to 
a 5 or 6 year history of problems with law enforcement 
officers and other people he felt had wronged him over the 
past few years.  The veteran did not relate his nervous 
problems to service.  

The Board recognizes that an earlier dated private treatment 
record shows that approximately ten days following service 
discharge, Dr. C., treated the veteran for complaints of a 
cold and cough as well as nervousness and inability to sleep; 
however, the complaints were not shown to be diagnostic of an 
underlying identifiable acquired psychiatric disorder 
especially in view of the lack of continuity of symptoms for 
many years thereafter.  

The Board has attempted to obtain Dr. C's rationale for his 
March 1991 opinion since his assertion was not supported by 
the objective medical evidence.  However, information from 
the veteran shows that Dr. C., refuses to furnish any 
additional information in support of his statement.

In December 1984 the veteran was evaluated at a Community 
Counseling Service and noted that he joined the Navy to get 
away from the police.  He noted going AWOL in service and 
taking drugs because he was not treated right and forced to 
do things such as jumping off a diving board into a lake in 
basic training.  He did not like the water.  The veteran did 
not report any instances of personal abuse in service.  

A September 1988 VA hospitalization summary shows treatment for a 
paranoid delusional disorder.  At that time, the veteran stated 
that his problems began in 1977, when his car was shot-up by 
local policemen who thought he had robbed a store.  

The Board is also aware that, Dr. L. a VA psychiatrist, 
initially offered his opinion in January 1991, without 
reviewing the veteran's medical records, that the veteran's 
psychiatric disorder appeared to have been incurred in 
service.

Significantly, the record shows that Dr. L., subsequently 
revised his opinion after reviewing the veteran's claims 
file.  He noted that his previous assertion, suggesting that 
the veteran's psychiatric disorder had been incurred in 
service, had been based solely on the veteran's own self-
reported history, and was not based on a review of objective 
medical evidence or medical records. 

In a September 1999 joint medical opinion, it was noted that 
the VA physician who conducted the September 1996 and August 
1997 VA rating examinations in addition Dr. L., reviewed the 
veteran's claims file to expound on their prior opinions 
regarding the date of onset of the veteran's psychiatric 
disorder.  The date of reasonable documentation of a 
persistent or chronic psychiatric condition was found to be 
December 1984, some nine years after the veteran's discharge 
from service.  

It was noted that Dr. C's assertion that the veteran's 
psychiatric disorder was incurred in service did not appear 
to be sufficient to establish a clear psychiatric disorder at 
that time, according to the examining VA physicians.  It was 
indicated that the veteran's having felt nervous and his 
difficulty sleeping may have been the earliest manifestation 
of a psychiatric disorder, but there were no documented 
follow-up visits or continuity of symptomatology that would 
be probative in establishing that an acquired psychiatric 
disorder was incurred shortly after discharge from service.  
In summary, the examiners essentially opined that while it 
was conceivable that the onset of his psychiatric illness may 
have been in service, it was felt that the only medical 
certainty of the onset of a chronic acquired psychiatric 
disorder supported by objective clinical findings was not 
until December 1994, especially in view of the lack of 
continuity of objectively demonstrated symptoms for the 
period between separation from service in January 1975 and 
December 1994. 

The CAVC has held that the Board may favor one opinion over 
another, providing that it give adequate reasons or bases for 
doing so.  Kessel v. West, 13 Vet. App. 9, 21 (1999); Evans 
v. West 12 Vet. App. 9, 30 (1998); Boggs v. West, 11 Vet. 
App. 334, 344 (1998).

Also, the CAVC has held that the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and a medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In weighing the respective medical opinions, the VA 
examiners' joint opinion displays a greater degree of 
certainty and reflects a full review of all evidence of 
record.  In contrast, the veteran's private doctor did not 
review the service medical records available at the time he 
rendered his opinion.  Furthermore, the veteran's private 
doctor refuses to submit any supporting rationale for his 
March 1991 opinion.  

Since the private doctor's assertion is not supported by the 
objective evidence including treatment records pertaining to 
the veteran from June 1958 to October 1992, it appears to 
have been based solely on the veteran's reported history.  
See, e.g., Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(Board not required to accept doctors' opinions that are 
based upon the appellant's recitation of medical history); 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting 
medical opinion as "immaterial" where there was no indication 
that the physician reviewed claimant's service medical 
records or any other relevant documents which would have 
enabled him to form an opinion on service connection on an 
independent basis); Swann v. Brown, 5 Vet. App. 229 (1993) 
(holding that Board was not required to accept the medical 
opinions of two doctors who rendered diagnoses of post-
traumatic stress disorder almost 20 years after claimant's 
separation from service and who relied on history as related 
by the appellant as the basis for those diagnoses); Wilson v. 
Derwinski, 2 Vet. App. 16, 20-21 (1991) (an opinion relating 
a current disability to service has more probative value when 
it takes into account the records of prior medical treatment 
so that the opinion is a fully informed one); Corry v. 
Derwinski, 3 Vet. App. 231, 234 (1992) (Board has a plausible 
basis to reject a physician's "conjecture" that a disability 
was acquired as a result of service where relevant treatment 
reports dating back a number of years were not mentioned by 
the physician rendering the opinion).

The Board notes that the joint medical opinion from the two 
VA psychiatrists in September 1999 was definitive and based 
upon a review of the entire claims file with a detailed 
rationale.  It was concluded that while it is conceivable 
that the veteran's psychiatric disorder had its onset in 
active service that the competent medical evidence first 
objectively demonstrated the presence of an identifiable 
chronic acquired chronic psychiatric in December 1984, almost 
10 years following service separation.  The medical opinion 
noted a lack of continuity of psychiatric symptoms between 
service separation and December 1984.  Importantly, the Board 
notes that the veteran has not submitted any contradictory 
medical opinion based on a review of the pertinent medical 
record.  Rather, the crux of the veteran's argument linking 
his psychiatric disorder, first noted many years postservice, 
to active duty is based on speculation and history that are 
unsupported by the competent and probative medical evidence 
of record.  

The veteran appears to contend that the VA joint medical 
opinion in September 1999 noting that it is conceivable his 
psychiatric disorder may have had its onset in service 
supports his claim.  The Board points out that both examiners 
expressly stated that the earliest objectively demonstrated 
onset of a chronic psychiatric disorder was December 1984.  

Moreover, the Board finds that the September 1999 VA joint 
medical opinion in which it was stated that it is conceivable 
that the veteran's psychiatric disorder may have had its 
onset in service is not a sufficient basis to grant service 
connection.  
38 C.F.R. § 3.102 (2003) provides that service connection may 
not be based on a resort to speculation or even remote 
possibility, and a number of CAVC cases have provided 
additional guidance as to this aspect of weighing medical 
opinion evidence.  See Davis v. West, 13 Vet. App. 178, 185 
(1999) (any medical nexus between the veteran's in-service 
radiation exposure and his fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that the veteran's lung cancer was related to 
service radiation exposure); Morris v. West, 13 Vet. App. 94, 
97 (1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998) (private physician's opinion that veteran's 
preexisting service- related condition may have contributed 
to his ultimate demise too speculative to be deemed new and 
material evidence to reopen cause of death claim); Moffitt v. 
Brown, 10 Vet. App. 214, 228 (1997) (physician's opinion that 
"renal insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
claim to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen); Perman v. Brown, 5 
Vet. App. 237, 241 (1993) (an examining physician's opinion 
to the effect that he cannot give a "yes" or "no" answer to 
the question of whether there is a causal relationship 
between emotional stress associated with service-connected 
post- traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship); 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (medical 
treatise submitted by appellant that only raises the 
possibility that there may be some relationship between 
service-connected sickle cell anemia and the veteran's fatal 
coronary artery disease does not show a direct causal 
relationship between the two disorders such as to entitle the 
appellant to service connection for the cause of the 
veteran's death).

Importantly, the Board points out that equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  The probative and relevant evidence of record forms a 
medical consensus that an acquired chronic psychiatric 
disorder including a psychosis was not present in active 
service nor first manifested until many years following 
service separation and without any competent medical evidence 
of an etiologic link or nexus to active service.  In this 
regard, the Board reiterates that the veteran has not 
submitted any contradictory medical opinion based on a review 
of the pertinent medical record.  

The Board further acknowledges the statements offered by 
Sheriff B., that the veteran had developed a psychiatric 
disorder which had become progressively worse following his 
discharge from service.  However, as laypersons, lacking in 
medical training and expertise, Sheriff B., and the veteran 
are not competent to address issues requiring an expert 
medical opinion, to include medical diagnoses or opinions as 
to medical etiology.  See generally Moray v. Brown, 5Vet. 
App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In addition, the Board recognizes the statement by Fire Chief 
J., indicating that the veteran was ultimately rejected from 
employment with the local fire department because he was 
deemed to have been incapable of obtaining or retaining 
gainful employment shortly following his discharge from 
service.  However, Chief J. did not otherwise indicate the 
basis for the veteran's alleged unemployability, and he did 
not offer that the veteran had a diagnosed psychiatric 
disability at that time, although he did point out that 
medical examinations were generally not required and were not 
conducted during that period.

Significantly, the Board points out that the above lay 
statements were included as part of the evidence considered 
by the VA examiners in September 1999 and were not considered 
persuasive in establishing the onset of an identifiable 
underlying chronic acquired psychiatric disability earlier 
than December 1984.

Therefore, for the reasons discussed above, the Board finds 
that service connection for an acquired psychiatric disorder 
is not warranted, since there is no competent and probative 
evidence of a relationship between the current chronic 
acquired psychiatric disorder as first manifested many years 
postservice and active service, on any basis.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is not applicable where, as here, the 
preponderance of the evidence of record is against the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  The claim is therefore denied.



ORDER

Service connection for an acquired psychiatric disorder is 
denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



